ACCEPTED
                                                                                     03-15-00518-CV
                                                                                             8200889
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               12/11/2015 1:48:08 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                          CASE NO. 03-15-00518-CV

                 IN THE THIRD COURT OF APPEALS             FILED IN
                                                    3rd COURT OF APPEALS
                           AUSTIN, TEXAS                 AUSTIN, TEXAS
       _______________________________________________________
                                                    12/11/2015 1:48:08 PM
                                                                JEFFREY D. KYLE
                      CITY OF SAN MARCOS, TEXAS                      Clerk
                                Appellant

                                       v.

     SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
  WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                    KATHLEEN O’CONNELL
                            Appellee
    ________________________________________________________

     On Appeal from the 274th Judicial District Court of Hays County, Texas
                  Honorable R. Bruce Boyer, Judge Presiding
                     Trial Court Cause Number 15-1266


              NOTICE OF REPRESENTATIVE PRESENTING
                ORAL ARGUMENTS FOR APPELLANT


TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

      Please take notice that the following attorneys of record will attend oral

arguments on behalf of Appellant, City of San Marcos, on January 13, 2016, in the

above styled and numbered cause. Mr. McKamie will present the oral argument.


                             William M. McKamie
                            State Bar No. 16436750
                            McKamie Krueger, LLP
                                 941 Proton Rd.
                           San Antonio, Texas 78258

                                       1
Phone: 210.546.2122/ Fax: 210.546.2130
     mick@mckamiekrueger.com

        Michael J. Cosentino
       State Bar No. 04849600
           CITY ATTORNEY
    CITY OF SAN MARCOS, TEXAS
   512.393.8153/ Fax 512.393.3983
    mcosentino@sanmarcostx.gov

               Respectfully submitted,

               MCKAMIE KRUEGER, LLP
                941 Proton Rd.
                San Antonio, Texas 78258
                210.546.2122
                210.546.2130 (Fax)

               /s/: William M. McKamie
                 WILLIAM M. McKAMIE
                 State Bar No. 13686800
                 mick@mckamiekrueger.com

                 and

               CITY ATTORNEY
               CITY OF SAN MARCOS, TEXAS
               512.393.8153
               Fax 512.393.3983

               /s/: Michael J. Cosentino
               MICHAEL J. COSENTINO
               State Bar No. 04849600
               mcosentino@sanmarcostx.gov

               ATTORNEYS FOR DEFENDANT
               CITY OF SAN MARCOS, TEXAS




                  2
                        CERTIFICATE OF SERVICE

      I certify that a copy of Notice of Representative Presenting Oral Arguments
for Appellant was served in accordance with the Texas Rules of Appellate
Procedure as indicated below on December 11, 2015 addressed to:

Craig F. Young
108 E. San Antonio
San Marcos, Texas 78666
512.847.7809
512.393.1212 (Fax)
cyoung@lawyer.com
Attorney for Morgan Knecht

Lynn Peach
147 S. Guadalupe, Suite 101
San Marcos, Texas 78666
512.393.9991
888.428.0468 (Fax)
lynn@lynnpeachlaw.com
Attorney for Sam Brannon

Brad Rockwell
707 Rio Grande, Ste. 200
Austin, Texas 78701
SBN 17129600
brad@LF-lawfirm.com
512-469-6000
512-482-9346 (fax)
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos

                                           /s/ William M. McKamie____
                                           WILLIAM M. McKAMIE




                                       3